DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, claims 8-13, in the reply filed on 08/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) naturally occurring polypeptides found in the human body. As recited, these polypeptides are not markedly different from those found in their natural state. Merely excluding the presence of other polypeptides, or requiring the polypeptides to be in solution or on a support does not change the essential identity of the polypeptides, nor imbue them with altered properties or functions. Indeed the polypeptides are found in a “solution” state in the cells and fluids of the body (and if that body were on the earth, on a “support”). This judicial exception is not integrated into a practical application because apart from their presence in a “set”, in “solution” or 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 8, 10, 11, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng (US 2011/0311998) in view of Love (US 2008/0254481).
Zeng taught (paragraph [0013]):
“In some embodiments where the cancer is prostate cancer, the first biomarker is a prostate cancer associated antigens such as NY-ESO-1, MAGE-1, XAGE-1b, SSX2,4, P53, MUC-1, CEA, SOX2, AMACR, p90 autoantigen, LEDGFp75, HIP-1, p62 autoantigen, GRP78, TMPRSS2-ERG fusion, and the like, and epitopes thereof and the second biomarker is prostate specific antigen…In some embodiments, one or more than one type of autoantibody is assayed, e.g. a panel of 6 different "first" biomarkers are used to detect and/or measure six different types of autoantibodies in conjunction with assaying at least one second biomarker.”
Thus Zeng suggests a “panel of 6” different prostate cancer associated antigens to be used for detecting or measuring six corresponding autoantibodies. One of these mentioned by Zeng was SOX2 (recited in instant claim 8). It is noted Zeng did not exclude other prostate cancer associated antigens, and implicitly contemplated additional such antigens by use of the language “such as” and “and the like”.
Love taught identification of autoantibodies for “human proteins selected based on knowledge of prostate cancer biology” (paragraph [0040]), which included SERPINH1 (also recited instant claim 8). In addition, Love taught the use of protein microarrays for detecting autoantibodies (paragraph [0007]). Love taught (paragraph [0052]): “the test sample can be contacted with an autoantibody capture molecule provided in solution phase, or the autoantibody capture molecule can be provided bound to a solid support”.
As Zeng suggested a “panel of 6”, and as Love taught SERPINH1 was also a prostate cancer associated antigen, it would have been prima facie obvious prior to the effective filing date of the instant application to create “panels of 6” that included any combination of the biomarkers taught by 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637